Title: To Benjamin Franklin from John Jay, 8 September 1780
From: Jay, John
To: Franklin, Benjamin


Dr Sir
St. Ildefonso 8 Septr 1780
My last to you went under Cover to Monsr. Grand from Madrid. I have not been favored with any Letters from you since the one inclosing a Letter of Credit in my Favor from Mr Grand to Marq. DYranda.
Mr. Deane has been long arrived and I have not yet recd. a Line from him. I cannot account for this. Intelligence from Am. might have been very useful. I have recd. but one, and that an unimportant public Letter since I left Philadelphia. You cannot conceive how little Information and how few Letters reach me from our Country. Whenever [you] write to me, send your Letters either to the French Embassador or under Cover of Marq. DYranda. The Post is the most precarious of all Conveyances. No Letters suspected to be for or from me pass safe by it— many are suppressed and the Remr. [Remainder] inspected. Our affairs here go on heavily. The Treaty is impeded by the Affair of the Missippi, and the Fate of my Bills is not yet decided— I have been permitted indeed to accept to the Amt of abt. 14,000 Dollars, and this Circumstance gives me more Hopes for the Rest than any thing else— The Fact is there is little Corn in Egypt— This entre nous.
Cumberland is here still. His Hopes and Fears are secret—he went from hence a few Days ago and is soon expected back again— to what policy are we to ascribe this— I am told we have nothing to fear— it may be so, but my Faith is seldom very extensive—if we have nothing else to fear we have always Danger to apprehend from such a Spy so situated, so surrounded by inquisitive communicative and some say friendly Irishmen— In short I wish you cd. hear me think, but that like most other wishes is vain, and I must leave Time to inform you of many things which at present must not be written. Be so kind as to deliver the enclosed Letters and believe me to be with sincere Regard & Esteem Dr Sr Your most obt Servt
His Exy Dr Franklin.
 
Note in Jay’s hand: To Doctr Franklin 8 Septr 1780
